IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-0489-13



                     HENRY JAMES KOHRHAMER, Appellant

                                             v.

                                THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                            HARRIS COUNTY



       Per curiam.

                                      OPINION


       Appellant was convicted of injury to an elderly person and sentenced to 25 years in

prison. On appeal, he argued that the evidence was insufficient to support the $329 in court

costs assessed against him in the judgment. The Court of Appeals agreed, relying on its own

opinion in Johnson v. State, 389 S.W.3d 513 (Tex. App. – Houston [14th Dist.] 2012).
                                                                               KOHRHAMER - 2


Kohrhamer v. State, No. 14-12-00814-CR, 2013 Tex. App. LEXIS 2793 (Tex. App. –

Houston [14th Dist.] March 19, 2013) (not designated for publication).

       The State has filed a petition for discretionary review of this decision. We recently

handed down our opinion in Johnson v. State, No. PD-0193-13, 2014 Tex. Crim. App.

LEXIS 240 (Tex. Crim. App. February 26, 2014), in which we set forth a roadmap for

resolving questions regarding court costs. See also Cardenas v. State, No. PD-0733-13, 2014

Tex. Crim. App. LEXIS 236 (Tex. Crim. App. February 26, 2014).

       The Court of Appeals in the instant case did not have the benefit of our opinion in Johnson.

Accordingly, we grant the State’s petition for discretionary review, vacate the judgment of the Court

of Appeals, and remand this case to the Court of Appeals in light of our opinion in Johnson. No

motion for rehearing will be entertained.

Delivered: April 16, 2014
Do Not Publish